Citation Nr: 0722529	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity, claimed 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from December 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision which declined 
to reopen the veteran's claim of service connection for 
peripheral neuropathy of the right upper extremity, claimed 
as due to Agent Orange exposure, and denied the veteran's 
claim of service connection for bilateral hearing loss.

In May 2006, the veteran participated in a Travel Board 
hearing with the undersigned.  A transcript of that 
proceeding has been associated with the claims folders.

The Board notes that during the veteran's Travel Board 
hearing, he raised claims of service connection for a gall 
bladder disability and a petition to reopen a claim of 
service connection for a skin disability, originally denied 
in July 1993.  These issues are referred back to the RO for 
appropriate action.

The petition to reopen a claim of service connection for 
peripheral neuropathy of the right upper extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran participated in combat during his time in 
service.

2.  The veteran had acoustic trauma in service; he currently 
has a hearing loss disability; and medical evidence links the 
current disability to in-service noise exposure. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107(b) (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the veteran has been granted the benefit he was seeking 
(service connection for bilateral hearing loss), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  See 38 U.S.C.A. §§  5103, 
5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 
C.F.R. §§  3.102, 3.159 (2006).

The veteran contends that he developed hearing loss as a 
result of noise exposure while in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
for certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See 38 C.F.R. § 3.303(d) (2006).

Service medical records include an audiogram conducted in 
connection with the November 1968 pre-induction examination.  
The audiogram disclosed pure tone thresholds in the right ear 
at the frequencies of 500, 1000, 2000, and 4000 hertz of 0, 
0, 0, and 0 decibels, respectively (thresholds at 3000 hertz 
were not tested).  Corresponding findings in the left ear 
were 0, 0, 0, and 0 decibels.  There was no record of a 
separation audiogram, but the evidence of record includes an 
audiogram from August 1975, three years after discharge.  The 
August 1975 audiogram disclosed pure tone thresholds in the 
right ear at the frequencies 500, 1000, 2000, and 4000 hertz 
of 5, 0, 5, and 5 decibels, respectively (thresholds at 3000 
hertz were not tested).  Corresponding findings in the left 
ear were 0, 5, 5, and 5 decibels.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  
The findings in service do not show the presence of hearing 
loss.

Nevertheless, service connection for hearing loss may be 
granted where there is: (1) credible evidence of acoustic 
trauma due to significant noise exposure in service; (2) 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes; and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The veteran's DD-214 confirms that the veteran served as a 
Special Forces operative in Vietnam earning a Purple Heart, 
Vietnam Service Medal with Bronze Service Star and a Combat 
Infantry Badge clearly indicating the veteran was exposed to 
combat.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Given the veteran's 
exposure to combat, acoustic trauma may be presumed.  

As to the second element, a VA examination in January 2005 
included audiological testing, which revealed pure tone 
thresholds at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz of 20, 30, 45, 70 and 90 decibels in the right 
ear, respectively.  Corresponding findings in the left ear 
were 15, 30, 30, 55 and 75.  Speech recognition scores using 
the Maryland CNC Test were 86 percent in the right ear and 92 
percent in the left ear, the pure tone thresholds meet the 
requirement for hearing loss disability under 38 C.F.R. § 
3.385.

Turning to the final element, i.e., a medically sound basis 
upon which to attribute the post-service findings to the 
injury in service, there are conflicting medical opinions 
within the January 2005 VA examination.  As noted, the 
veteran was provided an audiogram.  The audiologist who 
performed this testing stated that the veteran entered 
service with normal hearing in both ears.  Though difficult 
to read, the audiogram dated in August 1975 also indicated 
normal hearing three years after discharge.  Given these 
results, the audiologist opined that the veteran likely did 
not suffer from military noise exposure.  However, as noted 
above, due to the veteran's combat status, his exposure to 
acoustic trauma in service is presumed.  The remainder of the 
VA examination was conducted by a medical doctor, R.S.  Dr. 
R.S. concluded that the veteran's bilateral hearing loss and 
tinnitus were most likely caused by or were a result of 
military noise exposure.  Affording the veteran the benefit 
of the doubt, the Board finds that he was exposed to acoustic 
trauma in service, and based upon the positive nexus opinion 
provided by Dr. R.S., the claim should be granted.

In view of these factors, the Board finds that the evidence 
is at least evenly balanced as to whether current hearing 
loss was of service onset, and, therefore, service connection 
is warranted.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  See 38 U.S.C. § 5107(b) (West 
2002 & West Supp. 2006); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert, supra.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to adjudication of the claim of entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity, secondary to Agent Orange exposure.  

The veteran filed his original claim of entitlement to 
service connection for peripheral neuropathy due to Agent 
Orange exposure in March 1994.  The claim was denied in a 
rating decision dated in May 1994 and the veteran did not 
appeal that decision.  The veteran again attempted to reopen 
his claim in September 1996.  A rating decision dated in 
January 1997 declined to reopen his claim.  The Board notes 
that in bringing his current claim, the veteran has not yet 
been provided with notice compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in 
October 2004 did not comply with the new requirements under 
Kent.  Therefore, this case must be remanded with regard to 
the veteran's claim to reopen for service connection for a 
left femur fracture.

The Board also notes that the VCAA letter provided to the 
veteran in October 2004 failed to explain to him the need for 
new and material evidence, in addition to not complying with 
Kent.
 



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006)

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


